Citation Nr: 1229679	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-03 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a separate rating for muscle damage to the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active duty from June 1968 to June 1970.

These claims come before the Board of Veterans' Appeals (Board) on appeal of August 2007 and February 2008 rating decisions, in which the Department of Veterans Affairs (VA) Regional Offices (ROs) in Togus and Augusta, Maine denied reopening the claim for service connection for bilateral hearing loss and entitlement to service connection for right leg pain.  

In August 2010, the Veteran testified in support of his appeal during a videoconference hearing held before the undersigned Veterans Law Judge.

In December 2010, the Board reopened the claim for service connection for bilateral hearing loss and then remanded both claims to the RO for additional action.  By rating decision dated March 2012, the RO granted the Veteran's service connection for a right leg disability, but only in part, by characterizing the disability as right knee arthritis.  In an Appellant's Post-Remand Brief dated July 2012, the Veteran's representative notes that the Veteran wants a separate rating for muscle damage (cramps) to his right leg.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.


FINDING OF FACT

Bilateral hearing loss is not related to the Veteran's active service, including any in-service noise exposure and acoustic trauma, and did not manifest to a compensable degree within a year of his discharge from service.






CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and did not manifest to a compensable degree within a year of his discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable 
statutory and regulatory law, as well as the controlling decisions of the appellate courts.




I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice by letters dated in April 2007, November 2008, December 2008 and December 2010, which complied with the law.  The RO notified him of the evidence needed to substantiate his claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  The RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other 



outstanding evidence provided he identified its source(s).  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

VA also must assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, including service treatment and personnel records and post-service VA and private treatment records.  The RO also afforded the Veteran a VA examination in support of this claim, during which an examiner addressed the etiology of the Veteran's hearing loss.     

In an Informal Hearing Presentation dated July 2012, the Veteran's representative argues that the reports of the audiological examinations are inadequate because they  did not consider in-service noise exposure and acoustic trauma and focus solely on an absence of hearing loss at separation.  However, a January 2011 examiner specifically acknowledged in-service noise exposure and acoustic trauma in determining the etiology of the Veteran's hearing loss.  

II.  Analysis

The Veteran seeks a grant of service connection for hearing loss allegedly caused by in-service noise exposure and acoustic trauma.  According to written statements he and his representative submitted in December 2004, February 2005, June 2008 






and July 2012, his August 2010 testimony, and a medical history he reported to a VA examiner during an August 2007 examination, he developed hearing loss during service in Vietnam, when he was exposed to noise from gunfire, hand grenade, landmine, and aircraft noises. He asserts that he had no hearing protection when exposed to the noise and when the trauma occurred.  

He contends that, following discharge from service, he underwent annual industrial hearing examinations for employment purposes, but never did anything else about his hearing until he learned from VA he needed hearing aids.  He reports that after discharge from service he worked as a loader for 36 years and used hearing protection while operating the machinery.  Allegedly he first received treatment for hearing loss three or four years prior to his 2010 hearing.   

The Board finds that the preponderance of the evidence is against the claim and the appeal will be denied. See Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  







Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including organic diseases of the nervous system (sensorineural hearing loss), if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 


500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Post-service medical documents, including VA treatment records dated since 2005, a VA opinion dated May 2005, and a report of a VA audiological examination conducted in January 2011, confirm that the Veteran currently has bilateral sensorineural hearing loss.  The question is thus whether this hearing loss is related to the Veteran's active service or whether it manifested to a compensable degree within a year of the Veteran's discharge from service.  

The Veteran served on active duty from June 1968 to June 1970, including in Vietnam during the Vietnam era as a combat engineer.  Although his service treatment records do not indicate that he reported noise exposure or complained of hearing loss during service, his duties during this time period likely exposed him to noise, including from gunfire and explosives, as alleged.  In addition, given that his service treatment records show that he was injured by an explosive device and experienced multiple shrapnel wounds, his account of having experienced acoustic trauma is presumed credible and by law presumed. See 38 U.S.C.A. § 1154(b) (West 2002) (providing that in the case of a veteran who engaged in combat with the enemy during a period of war, the Secretary shall accept as sufficient proof of service connection lay or other evidence of service incurrence of such injury if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such incurrence).  

According to post-service medical evidence that is available, the Veteran underwent multiple hearing tests for employment purposes from 1991 to 2004.  A medical 
professional noted possible hearing loss during the baseline October 1991 audiological evaluation, when an audiometer revealed the following pure tone thresholds, in decibels:



HERTZ

1000
2000
3000
4000
RIGHT
10
5
60
55
LEFT
0
5
60
60

On that date, the Veteran reported a history of in-service and post-service noise exposure.  More specifically, he noted that he had worked for 15 years with a "noisy company." seven years of which involved using no ear protection.  He also noted that he was exposed to gunfire during two years of service, one year in combat, and had used a chain saw for five years and a snowmobile for 20 years.  He indicated that he was then wearing hearing protection on the job.  

Given the Veteran's current account of wearing hearing protection in his civilian employment, the October 1991 hearing test is particularly probative. The examination was clearly conducted to determine the Veteran's physical status and essentially shows the Veteran is not credible. It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is similar to a   statement of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

From 1992 to 1995, during additional audiological evaluations, testing revealed no change in hearing.  By letter sent after each evaluation, the Veteran's employer reminded the Veteran to use hearing protection in high noise areas in order to preserve his hearing.  In 1996, an audiologist informed the Veteran of a possible change in his hearing since his last evaluation.   



An audiometer revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
5
5
55
60
LEFT
10
10
60
60

Thereafter through 2005, private audiologists diagnosed moderate to severe hearing loss.  During a VA treatment visit in November 2004, a VA audiologist confirmed such loss.  An audiometer conducted on that date revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
15
15
60
60
LEFT
10
15
55
60


Based on these findings, the audiologist diagnosed moderate to moderately severe sensorineural hearing loss above 2000 hertz bilaterally.  This degree of hearing loss meets the standards of 38 C.F.R. § 3.385.  

In November 2004, during a VA outpatient treatment visit, and a Hearing Loss Questionnaire dated February 2005, the Veteran again reported in-service and post-service noise exposure, the latter both occupational and recreational, as a combat engineer/demolition specialist, working in a shoe factory, as a carpenter and at Linkletter and Sons (machines), and snowmobiling and hunting.  In November 2004 he indicated that he used hearing protection for the occupational and recreational noise exposure.  

Since then, he has continued to receive treatment for hearing loss and undergone VA audiological and ear examinations.  Three medical professionals, two VA examiners and a VA audiologist, have reviewed the claims file and offered an opinion regarding the etiology of the hearing loss.  



In May 2005, the VA audiologist ruled out a relationship between the hearing loss and the Veteran's service, including his work as a combat engineer, on the bases that the Veteran had normal hearing on pre-induction and separation examinations and noise-induced hearing loss does not typically have a delayed onset.  

In August 2007, one VA examiner noted that the blast the Veteran experienced during service could have caused severe air pressure in the ear causing damage to that ear, including tinnitus and hearing loss on a long-term basis.  Focusing solely on the Veteran's tinnitus, he did not specifically indicate whether the Veteran's hearing loss resulted from such damage.  

In January 2011, during the VA audiological examination, a VA examiner/audiologist ruled out a relationship between the Veteran's hearing loss and his active service, including the in-service exposure to combat noise and the 1969 explosion, on the bases that: (1) the Veteran had normal hearing on pre-induction and separation examinations in 1968 and 1970, respectively; (2) there is an absence of evidence of permanent hearing loss during service, which would 
show ear damage post-blast pursuant to the August 2007 opinion; and (3) data from the National Academy of Sciences show that noise-inducted hearing loss is not progressive after the fact.  On that date, the Veteran reported pre-service noise exposure from work with machines in a shoe factory, in-service noise exposure from the 1969 explosion, shooting guns and demolition specialist duties, post-service noise exposure operating a wood chipper for 25 years, during which he wore hearing protection, and hunting, target shooting, building his house with power tools and using his lawnmower, during which he did not wear hearing protection.  He also reported that, after the 1969 explosion, he had trouble hearing for a few days, "then hearing got better, but couldn't hear very well."   

The Board finds both opinions probative and accords them weight as they are based on a review of the claims file, audiological evaluations and questioning of the Veteran's noise exposure history.  In addition, they are supported by rationale and medical literature.  Guerrieri v. Brown, 4 Vet.App. 467 (1993) (the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal 


examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

The Veteran has not submitted a competent medical opinion refuting those noted above.  The Veteran's assertions thus represent the only evidence of record linking his bilateral hearing loss to his active service, including the noise exposure and acoustic trauma.  The Veteran is competent to report and describe his exposure to noise and the circumstances surrounding the trauma.  He is also competent to report when he began having hearing difficulties.  He is not, however, competent to relate clinically diagnosed hearing loss to the noise exposure and/or acoustic trauma.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms (difficulty hearing), but lacking in medical training and expertise, is not competent to diagnose a medical condition (hearing loss by VA standards) or provide an opinion on causation).    

As noted above, the Veteran's account of having worn hearing protection in post-service occupations is contradicted by a 1991 self-report during medical examination. Coupled with the absence of competent evidence relating the Veteran's bilateral hearing loss to his active service, including the noise exposure and acoustic trauma, the Board finds that such disability was not incurred in or aggravated by active service.  

Based on the absence of credible lay or medical evidence establishing that the Veteran had sensorineural hearing loss prior to 1991, within a year of his discharge from service, the Board concludes that such disability may not be presumed to have been incurred in service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the 


claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

During service, the Veteran stepped on a booby-trapped grenade, sustaining missile fragment wounds to his right calf, right thigh, right forearm and left calf.  At that time, doctors noted no artery or nerve involvement.  On separation examination, an examiner noted well-healed scars and hypoesthesia of the right foot.  

The Veteran is service connected for the scars and the hypoesthesia, but alleges that he has other residual disability due to these wounds, including pain, continuous cramping, weakness and instability in the right leg and pain and stiffness in the right knee.  X-rays confirm shell fragments in the Veteran's right extremity, including the thigh and calf.  

Medical professionals, including VA physicians dated since 2005 and a January 2011 VA examiner, have noted right thigh pain, cramping and spasm and right groin pain secondary to the missile fragment wounds.  The VA examiner identified the muscles involved as gastrocnemius and soleus.  

Private and VA physicians dated since 1999, November 2003 and January 2011 VA examiners and a January 2007 orthopedic surgeon, have also noted right leg pain and weakness secondary to back injuries and abnormalities, including lumbar spinal stenosis and radiculopathy, muscle aches to the use of statins, and right knee pain to early, age-related arthritis.  In January 2011, a VA examiner conducting both joints and muscles examinations specifically noted that the Veteran's right knee arthritis and right leg radiculopathy were not related to the in-service shrapnel wounds.   


However, by rating decision dated March 2012, the RO granted the Veteran service connection for right knee arthritis (claimed as a right leg disability).  The RO acknowledged that the arthritis and right radiculopathy were due to aging and a back injury, respectively, not the fragment wounds, but then cited the VA examiner's finding that the Veteran had right knee arthralgia and cramps and indicated that these symptoms affected the right knee.  It appears that the RO considered the cramping, which might be due to muscle injury, rather than arthritis, as part of the right knee arthritis.  In either case, the RO's action in this regard is confusing and requires clarification.

This is particularly so because the Veteran seeks a separate rating for muscle damage.  To the extent the RO's previous grant contemplates some of this damage, i.e., the cramping, a separate rating may not be assigned without violating the rule against pyramiding.  38 C.F.R. § 4.14 (2011).  

In addition, although medical professionals have identified such damage, they have not clearly indicated its severity, or whether it involves more than pain and cramping.  A more comprehensive medical opinion is thus needed.

This case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who evaluated the Veteran in January 2012 for an addendum opinion answering the following questions.  

a) Is the muscle damage in the Veteran's right leg (gastrocnemius and soleus - muscle group XI), which results from his in-service missile fragment wounds, causing the pain in his right thigh, knee, calf and groin, and the cramping, spasm, instability and weakness in his right leg?




b) Have the Veteran's post-service back injuries and/or use of statins caused any of these symptoms?

c) Considering only those symptoms related to the in-service missile fragment wounds, is the muscle damage in the Veteran's muscle group XI slight, moderate, moderately severe or severe? 

The examiner is advised that the courts of appellate jurisdiction (i.e., those that review Board decisions) have imposed increasing requirements in the obtaining and review of medical opinion evidence. The courts have directed that when VA (either the RO or the Board) obtains a medical opinion, it must be fully explained with specific reference to both medically and factually relevant evidence in the record. 

2.  Review the medical opinion to ensure that it includes the requested information and, if not, return it to the examiner for correction under 38 C.F.R. § 4.2.

3.  Clarify the symptoms upon which the March 2012 rating decision is based.

4.  Adjudicate whether the Veteran is entitled to a separate rating for muscle damage secondary to his 
in-service missile fragment wounds.  

a) Ensure that Veteran is not awarded compensation for any symptom already contemplated in the March 2012 grant of service connection for right knee arthritis, 



including, in part, cramping in the right leg.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  This document must list the additional evidence the RO considered and identify the relevant actions the RO took and the evidence and applicable law and regulations it considered in support of the appeal. Allow an appropriate period of time for a response.

Thereafter and subject to current appellate procedure, return this case to the Board for further consideration.

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


